Citation Nr: 0432423	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

	
	
THE ISSUE

Entitlement to an increased disability evaluation for 
dysthymia and anxiety disorder, as a component of a 
depressive process, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1995 
to April 1996.  This case was remanded by the Board of 
Veterans Appeals (the Board) in January 2004 to the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) for additional development.  

In its January 2004 action, the Board determined that the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability was moot 
because the veteran was currently receiving a combined 100 
percent schedular evaluation effective February 8, 1999.  
Consequently, the issue was dismissed for lack of 
jurisdiction and is no longer part of the veteran's appeal.


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected dysthymia and anxiety disorder as a component of a 
depressive process (hereinafter psychiatric disability), 
involves occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; it is not 
manifested primarily by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disability rating for psychiatric disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9433 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In January 2004, the RO sent the veteran a letter, with a 
copy to his attorney, in which he was informed of the 
requirements needed for an increased evaluation.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  Although the 
veteran noted on VA examination in June 2004 that he had 
previously been examined by a Dr. Ray for social security 
disability through the state of Nebraska, which resulted in a 
diagnosis of anxiety and depression, he indicated in a 
statement dated in September 2004 that he had furnished VA 
with all relevant evidence and that he wanted his case to be 
sent to the Board immediately.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
was provided a VA psychiatric examination in June 2004.  The 
Board concludes that essentially all available evidence that 
is pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

It was noted on VA general medical evaluation in July 1996 
that the veteran's psychiatric condition and personality were 
essentially unremarkable.  

According to examination reports from Platte Valley Medical 
Group dated in August 1996, November 1996, April 1997, 
September 1998, and September 1999, the veteran's mental 
status was noted to be normal.

The veteran complained on VA examination in August 1999 of 
depression and anxiety, with constant knee pain.  On mental 
status examination, the veteran was noted to be appropriately 
dressed and groomed, and his speech was clear and coherent.  
He was oriented and had no memory difficulties.  His insight 
and judgment were intact.  The diagnoses were dysthymia, 
moderate, recurrent; and anxiety disorder, component of 
depressive process.  The Global Assessment of Functioning 
(GAF) score was 40.  It was noted that the veteran's 
depressive disorder was the result of problems with his 
service-connected knee disability.  

VA outpatient records dated from August to December 1999 
reveal that the veteran was seen in September 1999 for 
depression.  His mood was described as somber and serious, 
with very little affective range.  He did not have any 
psychotic symptoms or perceptual abnormalities.  The 
assessment was depressive disorder not otherwise specified.  
GAF was 65.  The veteran said in November 1999 that his 
antidepressant medications were working well, although they 
caused stomach problems.  He said that his mood was 
definitely better.  The GAF score was 60.

VA outpatient records from March 2000 to September 2001 
reveal that the veteran continued to have a depressive 
disorder.  The GAF score was 60 in August 2000 and was 65 in 
December 2000.

On VA psychiatric evaluation in September 2001, it was noted 
that the veteran was depressed because of problems with knee 
pain.  He was employed as a deli manager in a grocery store.  
On mental status examination, the veteran was considered 
adequately groomed.  His speech was clear and coherent, and 
there was no evidence of abnormal thought processes, 
delusions or hallucinations.  He was fully oriented with 
adequate recall and concentration.  His insight and judgment 
were intact.  He did not have any abnormal impulses or 
ritualistic behavior.  He admitted to depression, sleep 
disturbance, and lack of motivation.  The examiner reported 
that the veteran had vegetative symptoms, including 
hopelessness, loss of energy, social impairment, and 
recurrent thoughts of emotional trauma, which the VA examiner 
associated with the veteran's right knee disability.

The diagnoses in September 2001 were dysthymia, moderate, 
recurrent; anxiety disorder, related to depressive process; 
and chronic alcohol dependence, continuous.  His GAF scorewas 
50; it had been 40 over the previous year.  It was noted 
that, although the veteran was employed and making a good 
living, his knee pain prevented him from enjoying sports and 
other activities, such as playing with his children.

VA outpatient records from October 2001 to May 2004 reveal 
continued diagnoses of a depressive disorder.  The GAF score 
was 65 in November 2001, and scores of 67 in April 2002, 60 
on five occasions from July 2002 to October 2003, and 57 in 
December 2003 and March 2004, were reported.  

It was noted on VA psychiatric evaluation in June 2004 that 
the veteran's file was reviewed prior to the examination.  
The veteran said that he socialized with his fiancée, his 
brother-in-law, and a group of friends with whom he watched 
football games.  He indicated that he had stopped working in 
August 2003 due to extreme musculoskeletal pain.  On mental 
status examination, the veteran's affect was euthymic and his 
mood appeared to be mildly depressed.  He was fully oriented, 
and there was no abnormality of speech or thought.  He said 
that his sleep was fair and that his appetite had decreased.  
He described mild levels of hopelessness and helplessness.  
The diagnoses were dysthymia; and anxiety disorder, not 
otherwise specified, by history.  

The VA examiner concluded in June 2004 that the most 
appropriate diagnosis was chronic adjustment disorder with 
mixed disturbance of anxiety and depression, secondary to 
service-connected knee disability.  The veteran was felt to 
have a mild level of depression.  He did not have a flattened 
affect, panic attacks, difficulty in understanding complex 
instructions, or memory problems.  His associations were 
coherent and relevant without circumstantial, circumlocutory, 
or stereotypical speech.  His abstract reasoning was within 
normal limits; his judgment was adequate.  The veteran 
exhibited a disturbance of motivation and mood as manifested 
by his adjustment disorder with depressed mood.  It was noted 
that he was able to establish effective relationships 
socially.  The current GAF score was 60, which was noted to 
be indicative of moderate symptoms.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

Analysis

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected 
psychiatric disability.  It was contended in the veteran's 
August 2002 notice of disagreement and January 2003 
substantive appeal that the symptomatology for the veteran's 
service-connected psychiatric disability meets the schedular 
requirements for a 50 percent evaluation because of the 
depression, sleep disturbances, and lack of motivation 
described by the veteran on evaluation in September 2001 and 
because his GAF score of 40 matches the criteria for a 50 
percent evaluation.  

The Board initially observes that, because the VA examiner in 
June 2004 concluded that the most appropriate diagnosis was 
adjustment disorder with mixed disturbance of anxiety and 
depression secondary to service-connected bilateral knee 
disability, the Board will consider all of the veteran's 
psychiatric symptomatology to be service-connected.  

A review of the medical evidence on file shows that, while 
there is a GAF score of 40 on VA examination in August 1999 
and a GAF score of 50 in September 2001, at which time there 
was a notation that his score over the previous year was 40, 
the GAF scores on outpatient records from September 1999 to 
June 2004 and on VA examination in June 2004 range from 57 to 
67, with the predominant scores of 60 and 65.  The Board 
would point out that the outpatient GAF scores are based on 
treatment over a more extensive period than the two 
evaluations by VA examiners.  As noted above, scores from 51 
to 60 are considered indicative of moderate symptomatology 
and scores from 61 to 70 are considered indicative of mild 
symptomatology.  

The Board would also point out that the most recent VA 
findings, in June 2004, include a GAF of 60 and show no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Despite the 
reference in the veteran's notice of disagreement and 
substantive appeal to symptomatology noted on examination in 
September 2001, the most recent examination findings are more 
significant for evaluation purposes because, where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
veteran's complaints on examination in September 2001 of 
depression and insomnia are part of the criteria for a 30 
percent evaluation noted above; lack of motivation was the 
only symptom complained of by the veteran in September 2001 
that is part of the criteria for a 50 percent evaluation.  

The findings in June 2004, which do not show symptomatology 
indicative of a 50 percent evaluation, included mild 
depression without a flattened affect, panic attacks, 
difficulty in understanding complex instructions, or memory 
problems.  The veteran's associations were coherent and 
relevant without circumstantial, circumlocutory, or 
stereotypical speech.  His abstract reasoning was within 
normal limits; his judgment was adequate.  It was noted that 
he was able to establish effective relationships socially.  
Although he was no longer working, it was noted that he had 
quit his job in August 2003 due to musculoskeletal problems.  
In fact, the only adverse symptom noted was a continued 
disturbance of motivation and mood as manifested by his 
adjustment disorder with depressed mood.  

Based on the evidence cited above, the Board finds that the 
veteran's psychiatric symptomatology does not more nearly 
approximate the criteria for a rating of 50 percent under the 
relevant diagnostic code.  38 C.F.R. § 4.7 (2004).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an increased evaluation for service-connected 
psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



